Title: To Thomas Jefferson from Mary Hazard and Anna Void, 14 October 1803
From: Hazard, Mary and Void, Anna
To: Jefferson, Thomas


          
            Philadelphia, Octr 14, 1803
          
          Gottes gnade und seegen zum gruß; du lieber President
          Ich habe dir schon einmal in Englisch meine iämerliche noth geklagt, aber es scheint mir als wen du dich nicht sehr viel darum bekümmern thätest, dan du last aus, uns über kopf und ohren in schülden rennen ehe du uns unser gelt schickst. Was meinst du dabeÿ? Du lieber President; hast du keine gefühlung in deinem herzen? schlägt dich dein gewisen nicht an? uns arme weiber so aus unsern gelt zu betrugen! dan ich will dir sagen wie ich meÿne, sehr du hast viel überflüsig gelt, und wir haben keines, nun denke ich, das ein wenig von deinem uberfluss uns angehöret, weil du es nicht vermissen thätest, und uns thäte es, aus aller unserer armuth und noth helfen. Ach du lieber Gott! wan es nur so einmal in der welt thät zugehen das die Presidente über 16 staten wissen mögten, wie es einem anstehet, mit einem hungerigen magen uber den schank zu gehen, und da nicht einmal eine drukenen Kruste zu finden den appetit zu besättigen; ach! ach! was wäre das nicht zu beiamern! aber, unser lieber President der kan uns klagen hören, wie wir nichts zu thun können bekommen, weil das fieber hier ist und das man doch essen will; er hört uns sagen, das wir keine schue an den füsen haben das unser holtz schier verbrennt ist; und das der kalte winter heran eilt, uns vieleicht zu tote zu verfrieren, und doch schließt er seine ohren, und sein herz zu und will uns nicht ein wenig von seinem uberflusse mitheilen!! ach! ach! was ist das doch nicht eine schande! ... ... ... da schaffe ich, und meine Schwester für einen schneider. dreÿ dage aus den sieben bekommen wir arbeit, und wen wir aus schon krank arbeiten, so können wir beiten nicht mehr als acht schilling verdienen, die acht schillinge müssen uns dan eine ganze woche ernähren! und kan sich ietzt der liebe President einbilden, wie das möglich seÿn kan? nein; nein; es ist nicht möglich; es kostet uns iust einen Thaler das stück, des woches; und da kanst du sehen wie unser schulden aufgeloffen sint; ach! schike uns doch balt unser gelt, sonst vergehen wir in unserm iamer! Zweÿ woche will ich noch gedult mit dir haben, und wan du uns dan nicht schreibst, und uns zwanzig oder dreissig thaler shiken thuß, so schreib ich dir einen französchisen brief, und der soll dir ein wenig von meiner meunung sagen!–Ich habe alles gelernnt, nur nicht wie man gelt verdienen kan, wan man nichts zu thun krigen kan.–Ich will dir sagen, lieber President, alle dein nähen, für dich, und deine ganze haushaltung, will ich und meine schwester dir thun, wan du uns es anvertrauen wilst; und so wohlfeil, als es uns möglich zu thun ist. Lass uns nun bald wisen was du im sinn hast, währender zeit verbleiben wir wie Zuvor–
          
            
              Mary Hazard
            
            & 
            
              Ann Void
            
          
         
          Editors’ Translation
          
            
              Philadelphia, 14 Oct. 1803
            
            Greetings and God’s blessing to you, dear President
            I have already complained to you once in English about my wretched state of need, but it seems to me as if you are not troubling yourself much over that, for you are letting us run into debt over our head and ears before you send us our money. What do you mean by this? You dear President; have you no feeling in your heart? Doesn’t your conscience bother you? To be cheating us poor women out of our money in such a way!
            For I want to tell you what I mean, Sir, you have money in great abundance, and we have none. Now I am thinking that a little of your abundance belongs to us because you will not miss it, and it will serve to help us out of all our poverty and want. Oh, dear God! If only once in the world it would happen that the President in charge of 16 states might know what it is like for a person with a hungry belly to go to the public house and there not even once find a dry crust of bread to satisfy the appetite. Oh! Oh! What reason might there be not to complain!
            But, our dear President can hear us complaining, how we are not able to get work, because there is fever here and still a person has to eat. He hears us saying that we have no shoes on our feet, that all our firewood has been burned, and that the cold winter is hurrying on, perhaps to freeze us to death. And still he shuts tight his ears and his heart and is not willing to share with us a little of his abundance!! Oh! Oh! What is this then if not a disgrace!
            Here I and my sister work for a tailor. Three out of seven days we have work. And even if we work when we are sick, we are able to earn no more than eight shillings. The eight shillings must then sustain us for one entire week! And now can the dear President imagine how that can be possible? No, no. It is not possible. It means for us just one dollar per piece per week. And then you can see how our debts continue to mount up. Oh! So send us our money soon, lest we perish in our misery!
            For two weeks more I will have patience with you. And if you then do not write to us and arrange to send us twenty or thirty dollars, then I am writing you a letter in French. And that letter ought to give you a piece of my mind! I have learned everything except how a person can earn money if that person can get no work. I want to tell you, dear President, that I and my sister will do all your sewing for you and your entire household if you will entrust this to us; and do the work as cheaply as is possible for us. Now let us know soon what you have in mind. In the meantime we remain as before—
            
              
                Mary Hazard 
              
              & 
              
              
                Ann Void
              
            
          
        